Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is pursuant to Applicant’s communication on 06-02-2020, amending claims 1, 3-4, 5-8, 12-13, and 16-19, and adding claims 21-23; claim(s) 1, 3-8, and 11-23 are pending. This application was filed 06-10-2020.

35 USC § 101 (Patentability) Analysis
Claim(s) 1, 3-8, and 11-23 are directed to a technical solution to a technical problem associated with training a use engagement model to predict likelihoods of engagement with exploration content, determining a confidence metric indicative of a confidence of the model and based on thresholding condition, removing the exploration content from an exploration bucket to a non-exploration bucket, specifically, 
“determining an amount of spend over a timespan by a content provider to provide content items of the content provider through a content serving platform to client devices of users, wherein the content items of the content provider are available for serving non-exploration traffic from client devices in a deterministic manner using a user engagement model; training the user engagement model to predict one or more likelihoods of users engaging with an exploration content item; determining a confidence metric indicative of a confidence of the user engagement model in association with predicting a likelihood of users engaging with the exploration content item; based upon the confidence metric exceeding a threshold, removing the exploration content item from an exploration bucket and adding the exploration content item into a non-exploration bucket as a content item to serve using the user engagement model; determining a number of exploration impressions of users viewing exploration content items of the content provider over the timespan, wherein the exploration content items of the content provider are available for serving exploration traffic from the client devices in a non-deterministic manner; determining a return on exploration impression (ROEi) metric for the content provider based upon a ratio of ill the amount of spend to provide the content items available for serving the non-exploration traffic to fill. the number of exploration impressions of the users viewing the exploration content items available for serving the exploration traffic; utilizing the ROEi metric to rank available exploration content items of content providers for serving the exploration traffic; and serving the exploration traffic using exploration content items selected based upon percentages of exploration traffic assigned to the content providers based upon ROEi metrics for the content providers”.
Thus, based on the aforementioned analysis, the aforementioned claims are patent eligible.

Applicant-Initiated Interview on 06-01-2022
Applicant-Initiated Interview on 01 June 2022 culminated in discussion of Allowable Subject Matter and amendments thereof to the claims, with Applicant Representative Ali Assar.


35 USC § 102/103 
Closest prior art of record, Boshy (US 10,304,081) , Yan (US 10,362,129) and Shah (US 2019/0080348) are withdrawn from consideration pursuant to Allowable Subject Matter.

Allowable Subject Matter

Claims 1, 3-8, and 11-23, are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Boshy (US 10,304,081) , Yan (US 10,362,129) and Shah (US 2019/0080348) disclose the determining a number of expression impressions of users viewing exploration content items of a content provider over a timespan and employing a trained model in serving content, they do not teach: 
“determining an amount of spend over a timespan by a content provider to provide content items of the content provider through a content serving platform to client devices of users, wherein the content items of the content provider are available for serving non-exploration traffic from client devices in a deterministic manner using a user engagement model; training the user engagement model to predict one or more likelihoods of users engaging with an exploration content item; determining a confidence metric indicative of a confidence of the user engagement model in association with predicting a likelihood of users engaging with the exploration content item; based upon the confidence metric exceeding a threshold, removing the exploration content item from an exploration bucket and adding the exploration content item into a non-exploration bucket as a content item to serve using the user engagement model; determining a number of exploration impressions of users viewing exploration content items of the content provider over the timespan, wherein the exploration content items of the content provider are available for serving exploration traffic from the client devices in a non-deterministic manner; determining a return on exploration impression (ROEi) metric for the content provider based upon a ratio of ill the amount of spend to provide the content items available for serving the non-exploration traffic to fill. the number of exploration impressions of the users viewing the exploration content items available for serving the exploration traffic; utilizing the ROEi metric to rank available exploration content items of content providers for serving the exploration traffic; and serving the exploration traffic using exploration content items selected based upon percentages of exploration traffic assigned to the content providers based upon ROEi metrics for the content providers”, which in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent claims 1, 13, 18 and dependent claims 3-8, 11-12, 14-17, and 19-23 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    708
    840
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682